UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2015


RONNIE LEE ALSTON,

                Plaintiff - Appellant,

          v.

MD ARASTOO YAZDANI; DR. ARASTOO YAZDANI; DRS. ANTON
MINASSIAN; DRS. SLAVKA MINASSIAN; MD RASHEED A. ABASSI;
DORTHY KENMACIA, Pharmacist,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    George Jarrod Hazel, District Judge.
(8:15-cv-02660-GJH)


Submitted:   December 20, 2016            Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Lee Alston, Appellant Pro Se.   Andrew Raymond Booth,
Larry D. McAfee, GLEASON, FLYNN, EMIG & FOGLEMAN, CHARTERED,
Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronnie Lee Alston appeals the district court’s order orders

dismissing      his     complaint    for    failure   to    state     a    claim    and

granting in part and denying in part his Fed. R. Civ. P. 59(e)

motion for reconsideration.                We have reviewed the record and

find    no    reversible       error.      Accordingly,     we    affirm     for    the

reasons stated by the district court.                  Alston v. Yazdani, No.

8:15-cv-02660-GJH (D. Md. Sept. 17, 2015; filed Aug. 5, 2016 &

entered Aug. 8, 2016).              We deny Alston’s motion to strike a

response     brief.       We    dispense    with   oral    argument       because   the

facts   and    legal     contentions       are   adequately      presented    in    the

materials      before    this    court     and   argument    would    not    aid    the

decisional process.



                                                                             AFFIRMED




                                            2